         Case 5:21-cv-03025-SAC Document 19 Filed 03/01/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


NATASHA BUIE,

                        Petitioner,

vs.                                                Case No. 21-3025-SAC

KANSAS DEPARTMENT OF CORRECTIONS
and GLORIA GEITHER, Warden of
Topeka Correctional Facility,

                        Respondents.

                                  O R D E R

      This is an action filed by an inmate in Kansas at the Topeka

Correctional Facility (TCF).         The action was originally filed in

the Eastern District of Virginia and has been transferred to this

court.

      The operative complaint (Doc. No. 16) asks for “compassionate

release”    from   confinement    because     of    the   COVID-19   pandemic,

increased risks caused by confinement, and the alleged inadequate

precautions taken at TCF.        It appears that plaintiff is 33 years

old and has no underlying physical conditions which would increase

her health risk if she contracted the virus.               Doc. No. 5.     The

complaint does not state whether plaintiff is proceeding under a

civil rights statute, such as 42 U.S.C. § 1983, or a habeas

statute, such as 28 U.S.C. § 2241.

      In general, “habeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement

                                       1
        Case 5:21-cv-03025-SAC Document 19 Filed 03/01/21 Page 2 of 3




and seeks immediate or speedier release.” Heck v. Humphrey, 512

U.S. 477, 481 (1994) (citing Prieser v. Rodriguez, 411 U.S. 475,

488-490 (1973)).        This court recently directed that an inmate

pursuing release from confinement for pandemic reasons, must file

a petition for writ of habeas corpus or seek relief in the

underlying criminal case.1 York v. Kansas, 2020 WL 6318694 *3

(D.Kan. 10/28/2020); see also Teague v. Crow, 2020 WL 4210513 *1

n.3 (W.D.Okla. 6/24/2020)(treating action requesting immediate

release as a habeas action under § 2241); Kemp v. Logan County

Sheriff’s Dept., 2020 WL 2374242 *2 (W.D.Okla. 4/10/2020)(same).

      In accord with this authority, the court shall treat this

action as seeking habeas relief under § 2241.                Before a federal

court may grant relief under § 2241, however, a habeas petitioner

is   required    to   exhaust   state    court   and   state    administrative

remedies.     Hamm v. Saffle, 300 F.3d 1213, 1216 (10th Cir. 2002).

To exhaust state court remedies, a petitioner “must have first

fairly presented the substance of his federal habeas claim to state

courts.”    Hawkins v. Mullin, 291 F.3d 658, 668 (10th Cir. 2002).

Generally, this requires presentation to the highest state court.

See Brown v. Shanks, 185 F.3d 1122, 1124 (10th Cir. 1999). The

exhaustion requirement does not apply if a petitioner can show


1 In an analogous situation, the Tenth Circuit and the Judge Lungstrum of this
district have indicated that federal detainees seeking release on pandemic
grounds should file habeas proceedings. Medina v. Williams, 823 Fed.Appx. 674
(10th Cir. 2020)(citing Wilson v. Williams, 961 F.3d 829, 837-38 (6th Cir. 2020));
Recarte Cruz v. Guadian, 2020 WL 7024298 *6 (D.Kan. 11/30/2020).

                                        2
      Case 5:21-cv-03025-SAC Document 19 Filed 03/01/21 Page 3 of 3




that exhaustion is futile.      Garza v. Davis, 596 F.3d 1198, 1203

(10th Cir. 2010).    The petitioner has the burden to show she had

exhausted available state remedies.       Miranda v. Cooper, 967 F.2d

392, 398 (10th Cir. 1992).    Here, the court has seen no indication

that petitioner has presented her claim to any state court.

     Therefore, the court rules as follows.        Ms. Buie’s complaint

shall be construed as a § 2241 habeas corpus petition.                The

petition appears subject to dismissal for failure to exhaust state

court remedies.     Ms. Buie is hereby given time until March 30,

2021 to show cause why her complaint should not be construed as a

habeas corpus petition and why it should not be dismissed without

prejudice for the reasons stated herein.        In addition, the court

finds plaintiff’s motion to proceed in forma pauperis (Doc. No. 3)

to be moot as plaintiff has paid a filing fee in this matter.

Also, plaintiff’s motion for appointment counsel (Doc. No. 6) shall

be denied without prejudice.       At this point, the court is not

convinced that appointment of counsel is required by the interests

of justice.

     IT IS SO ORDERED.

     Dated this 1st day of March, 2021, at Topeka, Kansas.



                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                   3
